Citation Nr: 1631748	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from December 1993 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she incurred a right knee disability in service.  She points to service records relating to a history of knee pain and swelling in support of her claim.  She has reported that she self-treated right knee symptoms for years after service, and had no history of injury to the right knee since then.

A review of the service records discloses assessment of right knee pain, with 1+ effusion in January 1994.  At that time, retropatellar pain syndrome (RPPS) was assessed.  A February 1994 service treatment record shows assessment of RPPS as well.  At separation, the Veteran complained of painful or swollen joints, but denied "trick" or locked knee.  Clinical examination was apparently normal.  

In February 2010, the Veteran was afforded a VA examination.  At that time, the examiner assessed arthralgia.  MRI showed a tear of the medical meniscus, and mild degeneration of the medial meniscus.  The examiner referenced the 1994 service records relating to the right knee, and offered a negative etiological opinion, concluding it less likely than not that any knee disability was incurred in or caused by service.  In reaching this conclusion, he reasoned that there was no evidence of a meniscus injury during service.  


In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

Further examination is necessary to fully develop the claim.  In offering his opinion the February 2010 examiner relied solely upon an absence of findings of meniscal injury in the Veteran's service records.  In doing so, he did not consider the 1994 assessments of RPPS, as well as the Veteran's lay assertions of continuing symptoms since active service.  Thus, the examiner's opinion is based upon an inadequate history, and must be returned.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of her claimed disability of the right knee, to include RPPS, if diagnosed, as well as any meniscal pathology.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  Attention in this regard is directed to the Veteran's complaints of symptoms in the right knee since the in-service complaints and assessment of RPPS.  
The complete claims folder and a copy of this remand should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether, for each diagnosed disability of the right knee, it is at least as likely as not (i.e. a 50 percent probability or greater) that such disability of the knee was incurred in or is otherwise attributable to the Veteran's active service.  

In offering any opinion, the examiner must address the service history of RPPS, the February 2010 assessments of tear of the medical meniscus and mild degeneration of the medial meniscus of the right knee, and the Veteran's reports of right knee symptoms and self-treatment since service.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the appellant and her representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


